Citation Nr: 0737031	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  03-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  That rating decision, in pertinent part, 
denied the veteran's claims for service connection for back 
and left hip disabilities.

The veteran provided testimony before the undersigned at a 
hearing in Boston, Massachusetts.  A transcript is included 
in the record.  During the hearing, it was clarified that the 
veteran sought service connection for his right hip rather 
than the left hip, and the Board listed the issue 
accordingly.  

In November 2004, the Board remanded the case for additional 
development.  In a November 2005 decision, the Board denied 
both service connection claims on appeal.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2007, a 
Joint Motion for Partial Remand (Joint Motion) was brought 
before the Court.  In an Order dated in July 2007, the Court 
remanded the part of the Board's decision that denied service 
connection for a back disability for compliance with the 
instructions in the Joint Motion.  The Order also dismissed 
the appeal of service connection for a right hip disability, 
status post hip replacement surgery.  Thus, the only issue 
currently on appeal is entitlement to service connection for 
a back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In support of his service connection claim, the veteran 
stated that he fell from a truck and injured his back in 1952 
when he was in service.  VA provided the veteran with an 
examination in September 2003; however, in the Joint Motion, 
it was noted that the VA examination report did not include a 
nexus opinion, but merely noted that the physician could not 
find a record of treatment in service for back problems.  A 
March 2004 medical statement from Dr. Reel indicated that 
about 50 years ago, the veteran fell off a truck and injured 
his back.  He started having problems off and on with back 
pain after that incident.  He now has spinal stenosis.  
According to Dr. Reel, this injury "may very well have 
contributed to his developing spinal stenosis."  

The Joint Motion for Partial Remand concludes that a further 
medical opinion should be obtained in view of the opinion by 
Dr. Reel.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any back 
disability.  

Prior to the examination, the examiner 
should review the entire claims folder, 
to include service medical records, 
discharge examination report, private 
medical records, specifically the 
examination report dated in August 1992, 
the September 2003 VA examination report, 
and statements from Dr. Reel dated in 
March 2004 and Dr. Jacoubs dated in May 
2004.  

For each back disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is related to the 
veteran's active military service, 
including his claim of injuring his back 
when falling from a truck.
 
The examiner should provide a 
comprehensive report including a complete 
rationale for any conclusions reached.  
If further testing is deemed necessary, 
such testing is to be accomplished.

2.  Upon completion of the above 
requested      development, the RO should 
readjudicate the veteran's service 
connection claim, taking into account any 
newly obtained evidence, including VA 
examination report with etiology opinion.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case is 
returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

